Exhibit 10.4

2014 ANNUAL BONUS PROGRAM AGREEMENT

This Annual Bonus Program Agreement (this “Agreement”) is made and entered into
effective as of November 4, 2014 (the “Effective Date”), between Dendreon
Corporation (the “Company”), and Greg Cox (“Employee”).

RECITALS

A. As a Vice President or Executive Vice President, employee occupies a key
position with the Company. In order to ensure the continued effective conduct of
the Company’s business, the Company will require the continuous services of
Employee as the Company explores alternatives for maximizing the Company’s
value.

B. Employee has provided, and is expected to continue to provide, essential and
critical services necessary for the Company to maintain and preserve its value
and that the loss of Employee would adversely impact the Company’s ability to
execute on intended strategic alternatives.

C. The Company desires to offer Employee an advance on a portion of the 2014
Dendreon Annual Bonus to incent Employee to remain with the Company throughout
the transition process.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “2014 ABP” shall have the meaning specified in Section 2(a).

(b) “Annual Bonus” shall have the meaning specified in Section 2(a).

(c) “Board” shall mean the Company’s Board of Directors.

(d) “Cause” shall exist where, in the Company’s sole reasonable discretion, the
Company determines that (i) Employee has been insubordinate or refused or failed
to carry out the instructions of the Company or the Board relating to the
Company’s business and strategic plans for the Company; (ii) Employee has
engaged in misconduct or negligence in performing Employee’s duties and
responsibilities; (iii) Employee has engaged in conduct which is dishonest,
criminal, fraudulent, or otherwise involves moral turpitude, or which is
materially injurious to the Company; and/or (iv) Employee has engaged in
activity prohibited by any other agreement between Employee and the Company. For
the avoidance of doubt, this definition of Cause shall apply only to this
Agreement and shall have no effect on any other agreement, plan or policy of the
Company that may apply to Employee and the definition of “cause” contained in
such agreement, plan or policy shall control.

(e) “Disability” shall have the meaning as provided under Section 409A.



--------------------------------------------------------------------------------

(f) “Net Bonus” shall mean the Annual Bonus prepayment after reduction for
applicable withholding taxes and other deductions.

(g) “Repayment Trigger” shall have the meaning specified in Section 2(b).

(h) “Section 409A” shall have the meaning specified in Section 10.

(i) “Transaction” shall mean the first occur of the following: (i) a transaction
or series of transactions pursuant to which any Person acquires, directly or
indirectly, securities of the Company (not including the securities beneficially
owned by such Person or any securities acquired directly from the Company or any
affiliate thereof) representing 50% or more of the combined voting power of the
Company’s then outstanding securities; (ii) a merger, amalgamation or
consolidation of the Company with any other corporation, other than a merger,
amalgamation or consolidation which results in the voting securities of the
Company outstanding immediately prior to such merger, amalgamation or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, amalgamation or consolidation; (iii) the sale or disposition
by the Company of all or substantially all of the Company’s assets (whether or
not pursuant to Chapter 11 of Title 11 of the United States Code), other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least fifty percent (50%) of the combined voting power
of the voting securities of which are owned by shareholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale; or
(iv) a restructuring, reorganization (whether or not pursuant to Chapter 11 of
Title 11 of the United States Code) and/or recapitalization of all or
substantially all of the Company’s outstanding indebtedness (including bank
debt, bond debt, and other on and off balance sheet indebtedness), trade claims,
leases (both on and off balance sheet) or other liabilities. For purposes of
this Section 1(i), “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) the Company or any
subsidiary thereof, (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any subsidiary thereof, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company.

2. Annual Bonus Prepayment.

(a) Prepayment of a portion of the 2014 Annual Bonus. Employee is currently a
participant in the Company’s 2014 Annual Bonus Program (the “2014 ABP”). The
Company shall prepay to Employee, in a lump sum payment, $67,500.03, which is
equal to 30% of Employee’s target bonus pursuant to the 2014 ABP no later than
the first regular scheduled payroll date following the Effective Date (the
“Annual Bonus”). The remainder of Employee’s annual bonus under the 2014 ABP
shall be paid following the close of the 2014 fiscal year in the ordinary course
of business consistent with past practice and terms of the 2014 Dendreon
Corporation Annual Bonus Program, based on actual performance of the Company and
Employee’s continued employment, less the Annual Bonus prepayment.



--------------------------------------------------------------------------------

(b) Repayment of the Annual Bonus Prepayment. Employee will be required to repay
to the Company the Net Bonus, to the extent previously paid to Employee in
accordance with Section 2(a), in the event Employee’s employment with the
Company terminates for any reason prior to the earlier of (i) a Transaction or
(ii) February 28, 2015, in which case Employee shall make such repayment no
later than thirty (30) days following Employee’s termination of employment (the
“Repayment Trigger”); provided, however, there shall be no Repayment Trigger for
a termination by the Company without Cause or due to Employee’s death or
Disability. If the Repayment Trigger occurs in 2015 (except in the case of a
termination of employment by the Company for Cause), the Net Bonus to be repaid
shall be reduced by the amount of taxes paid by Employee in respect of the
Annual Bonus prepayment, if any, that Employee is unable to recover plus any
additional amount required to put Employee in the same after-tax position as if
the Annual Bonus pre-payment had not been paid, provided that Employee submits
documentation in a form reasonably acceptable to the Company supporting that
Employee is unable to recover such taxes.

3. Withholding. The Annual Bonus prepayment payable to Employee shall be
reported as income on Employee’s Form W-2 for the 2014 fiscal year and shall be
subject to 401(k) deduction, if Employee is enrolled and maximum has not been
reached, applicable taxes and withholding.

4. Effect on Severance and Other Benefits. This Agreement shall not affect
Employee’s eligibility or entitlement to receive any benefits payable to
Employee under any severance, change of control or similar plan, policy or
agreement with the Company.

5. Other Rights and Agreements. This Agreement does not create any employment
rights not specifically set forth herein with respect to Employee. An Employee’s
employment remains at-will and can be terminated by the Company at any time and
for any reason, with or without cause. This Agreement contains the entire
understanding of the Company and Employee with respect to the subject matter
hereof.

6. Confidentiality. Except as required by applicable law, Employee agrees and
covenants that he will not disclose, reveal, publish, disseminate, or discuss,
directly or indirectly, to or with any other person or entity the terms of this
Agreement other than his/her immediate family, his/her lawyer and his/her tax
advisor and that any such disclosure, revelation, publication, dissemination or
discussion shall result in the immediate forfeiture of the entire Annual Bonus
prepayment.

7. Amendment. This Agreement may be amended or revised only by written agreement
signed by an authorized officer of the Company and Employee.

8. Binding Effect. This Agreement shall be binding on Employee, his/her
executor, administrator and heirs, but may not be assigned by him/her. This
Agreement may be transferred or assigned by the Company and shall be binding on
the transferee or assignee. This Agreement shall automatically be transferred or
assigned to and be binding upon any successor in interest to the Company,
whether by merger, consolidation, sale of stock, sale of assets or otherwise.



--------------------------------------------------------------------------------

9. Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the state of Delaware, without giving effect to the principles
of conflict of laws thereof.

10. Section 409A. The Company intends that the Annual Bonus is not compensation
paid under a “nonqualified deferred compensation plan” within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended, (“Section 409A”),
and this Agreement shall be interpreted, construed and administered in a manner
that reflects this intention.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DENDREON CORPORATION By:  

/s/ W. Thomas Amick

Name:   W. Thomas Amick Title:   President and Chief Executive Officer EMPLOYEE

/s/ Greg Cox

Greg Cox